                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

DARREN L. REAGAN,                                 §
                                                  §
                 Plaintiff,                       §
                                                  §
v.                                                §   Civil Action No. 3:18-CV-433-L
                                                  §
UNITED STATES OF AMERICA, et al.,                 §
                                                  §
                 Defendant.                       §

                                              ORDER

       On May 24, 2019, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) were entered (Doc. 20). Based on Plaintiff’s pleadings and information

provided in response to a questionnaire, the magistrate judge recommends that the court dismiss

without prejudice Plaintiff’s claims for alleged violations of the Freedom of Information Act

(“FOIA”) for lack of jurisdiction and dismiss with prejudice as frivolous and failure to state a claim

his remaining claims under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b). The magistrate judge also

recommends that Plaintiff should not be given another opportunity to amend his pleadings, as it

appears he has pleaded his “best case” and doing so would be futile and cause needless delay.

Finally, the magistrate judge recommends that the court deny Plaintiff’s motion for appointment of

counsel (Doc. 17), as he is not entitled to appointment of counsel.

       Pro se Plaintiff Darren L. Reagan (“Plaintiff”) filed objections to the Report, which were

docketed on June 7, 2019. Plaintiff disagrees that the court lacks jurisdiction over his FOIA claim

and disputes that he is attempting to relitigate his criminal conviction.

       Having reviewed the pleadings, file, record in this case, and Report, and conducted a de novo

review of that portion of the Report to which objection was made, the court determines that the

Order – Page 1
findings and conclusions of the magistrate judge (Doc. 20) are correct, accepts them as those of the

court, and overrules Plaintiff’s objections (Doc. 21). Accordingly, the court dismisses without

prejudice Plaintiff’s claims for alleged FOIA violations for lack of jurisdiction and dismisses with

prejudice as frivolous and failure to state a claim his remaining claims under 28 U.S.C. §§

1915(e)(2)(B) and 1915A(b). Further, the court will not allow Plaintiff an opportunity to further

amend his pleadings and denies his request for appointment of counsel (Doc. 17) for the reasons set

forth in the Report.

        The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the court

incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir.

1997). The court concludes that any appeal of this action would present no legal point of arguable

merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the

event of an appeal, Plaintiff may challenge this certification by filing a separate motion to proceed

in forma pauperis on appeal with the clerk of the United States Court of Appeals for the Fifth

Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).

        It is so ordered this 2nd day of July, 2019.



                                                        _________________________________
                                                        Sam A. Lindsay
                                                        United States District Judge




Order – Page 2
